DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 

Entry of Amendments

Claim(s) 1, 8, 14-15 and 19 have been amended.

Rejections under 35 USC 102 and 103
Applicant’s amendments filed 12/09/2020 with respect to Claim(s) 1-20 have been fully considered but they are not persuasive. 
Applicant(s) have amended independent claim(s) 1, 8 and 14 to patentably distinguish over prior art of OTSUKA alone or in combination with others, however the Examiner believes that OTSUKA in combination with others still teaches the amended limitations.

Applicant's arguments with respect to Claim(s) 1-20 have been considered but are moot because the arguments do not apply to the reference(s) and/or ground(s) being used in the current rejection.

Claim(s) 1-20 herein.                                                                                                                                                                                            

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over OTSUKA et al. (US 20180158796) in view of Ramsey et al. (US 20080097646).
Regarding claim 1, OTSUKA teaches in figure(s) 1-18 a wafer processing module, comprising: 
A first space comprising a substrate support (110, 120, 131; figure 4) configured to support a wafer (WT, WU, WL); 
A second space comprising a component of the wafer processing module (upper/lower chuck 140,141; figure 6);
(shutter 102) configured to move with respect to the substrate support (para. 52 - driving part 133 to move in the vertical direction along a support column 134 extending in the vertical direction), wherein the shutter is proximal to the component of the wafer processing module (upper/lower chuck 140,141; figure 6); and 
a measurement device configured to: 
measure a capacitance (para. 74 - the distance between the upper chuck 140 and the upper wafer W.sub.U can be measured by measuring the electrostatic capacitance with the upper wafer W.sub.U) between the shutter and the component of the wafer processing module; and 
calculate a distance (para. 74 - using the distance measurement sensors, the distance between the upper chuck 140 and the upper wafer W.sub.U can be measured by emitting a laser beam from the sensors 175 toward the upper wafer W.sub.U and receiving the reflected light by the sensors 175) based on the measured capacitance.
OTSUKA does not teach explicitly capacitance between the shutter and the component of the wafer processing module; a shutter located between the first space and second space;
However, Ramsey teaches in figure(s) 1-5 capacitance (clm. 8 - the sensor includes a distance detector capacitance-based distance measurement 222; figure 2) between the shutter (para. 32 - camera type distance measuring sensor within 214, teaching sensor 100) and the component of the wafer processing module (para. 32 - Fixture 406 provides feature 404 which has a known geometric relationship to the center of the FOUP slot that supports fixture 406); a shutter (para. 25 - a camera, or image sensor within distance detector 214 that observes a feature) located between the first space (space between 100 and 402) and second space (space between 404 and 100);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of OTSUKA by having capacitance between the shutter and the component of the wafer processing module; a shutter located between the first space and second space as taught by Ramsey in order to provide "removably coupling a distance sensor to an end effector of the robot and causing the distance sensor to measure a distance from the sensor to a substrate support. Then it is determined whether the distance meets or is within a selected threshold" (abstract).

Regarding claim 2, OTSUKA teaches in figure(s) 1-18 the wafer processing module of claim 1, wherein the component of the wafer processing module comprises an upper wall portion (upper chuck stage of 180; figure 6) of the wafer processing module.

Regarding claim 3, OTSUKA in view of Ramsey teaches the wafer processing module of claim 1, 
Ramsey additionally teaches in figure(s) 1-5 wherein the measurement device (220, 224, 226, 228, 230; figure 2) is electrically connected in parallel to a capacitor (222) formed by the shutter (para. 25 - camera, or image sensor within distance detector 214) and the component of the wafer processing module (404).
removably coupling a distance sensor to an end effector of the robot and causing the distance sensor to measure a distance from the sensor to a substrate support. Then it is determined whether the distance meets or is within a selected threshold" (abstract).

Regarding claim 4, OTSUKA in view of Ramsey teaches the wafer processing module of claim 1, 
Ramsey additionally teaches in figure(s) 1-5 wherein the measurement device (para. 26 - a metallic object proximate edges 222 will generate a capacitance that varies with respect to the distance; figures 1-2) comprises a first terminal (capacitance to 404 terminal; figures 2,4) and a second terminal (controller 208 terminal), wherein the first terminal is electrically connected to the shutter (camera type distance detector 214) and the second terminal is electrically connected to the component (208) of the wafer processing module.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of OTSUKA by having wherein the first terminal is electrically connected to the shutter and the second terminal is electrically connected to the component of the wafer processing moduleas taught by Ramsey in order to provide "removably coupling a distance sensor to an end effector of the robot and causing the distance sensor to measure a distance from the sensor to a substrate support. Then it is determined whether the distance meets or is within a selected threshold" (abstract).

Regarding claim 5, OTSUKA teaches in figure(s) 1-18 the wafer processing module of claim 1, wherein the measurement device is a capacitance meter (para. 74 - the distance between the upper chuck 140 and the upper wafer W.sub.U can be measured by measuring the electrostatic capacitance with the upper wafer W.sub.U).

Regarding claim 6, OTSUKA in view of Ramsey teaches the wafer processing module of claim 1, 
Ramsey additionally teaches in figure(s) 1-5 further comprising an assembly configured to move the shutter (abs. -  removably coupling a distance sensor to an end effector of the robot and causing the distance sensor to measure a distance from the sensor to a substrate support).

Claim(s) 7 are rejected under 35 U.S.C. 103 as being unpatentable over OTSUKA in view of Ramsey, and further in view of Takahashi et al. (US 20090067959).
Regarding claim 7, OTSUKA in view of Ramsey teaches the wafer processing module of claim 1, 
OTSUKA does not teach explicitly wherein the calculated distance is within a range between about 0.5 mm and about 1 mm.
(para. 227 - positioning guides 490 are located slightly away from the wafer W. A distance between each of the positioning guides 490 and the periphery of the wafer W is in a range of 0.5 to 2 mm).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of OTSUKA by having wherein the calculated distance is within a range between about 0.5 mm and about 1 mm as taught by Takahashi in order to provide "a substrate processing apparatus which can improve a tact time of substrate processing" (abstract).


Claim(s) 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kurenuma et al. (US 20060284083; hereinafter Kurenuma) in view of Ramsey.
Regarding claim 8, Kurenuma teaches in figure(s) 1-8 a method, comprising: 
moving a shutter (camera 19, microscope 18) relative to a substrate support (sample stage 11; figure 1) in a wafer (sample wafer 12) processing module; 
determining (para. 42, by control devices 33,34, Z-controller 44,48, drive controller 41-42) a distance between the shutter and a wall (wall of Z-stage 11) of the wafer processing module with a measurement device (para. 23 -  drive mechanism 17 is comprised of a focus use Z-direction movement mechanism 17a for moving the optical microscope 18 in the Z-axis direction and an XY-direction movement mechanism 17b for moving it in the X- and Y-axis directions. optical microscope 18 is provided at its top end with a TV camera (imaging device) 19. The TV camera 19 captures an image of a specific area of the sample surface covered by the object lens 18a and outputs the image data); 
Kurenuma does not teach explicitly in response to the distance being greater than a value, transferring a substrate to the substrate support; and 
in response to the distance being equal to or less than the value, resetting the shutter; shutter is located between the substrate support and a wall of the wafer processing module.
However, Ramsey teaches in figure(s) 1-5 in response to the distance being greater than a value, transferring a substrate to the substrate support (distance threshold check step 508 in figure 5; para. 3 - transfer operation from the robot end effector to the processing equipment); and 
in response to the distance being equal to or less than the value, resetting the shutter (para. 33 - process repeats until the distance meets or is within the selected threshold at which time control passes along line 514 to block 516 where the joint position(s) of the handling robot are recorded. This entire method is repeated); shutter (para. 25 - a camera, or image sensor within distance detector 214 that observes a feature) located between the substrate support (para. 32 - plurality of slots or shelves 402 which generally hold, or maintain the processing substrates, such as semiconductor wafers) and a wall of the wafer processing module (para. 32 - Fixture 406 provides feature 404 which has a known geometric relationship to the center of the FOUP slot that supports fixture 406).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kurenuma by having in response to the distance being greater than a value, transferring a substrate to the substrate support; and in response to the distance being equal to or less than the value, resetting the shutter; shutter is located between the substrate support and a wall of the wafer processing module as taught by Ramsey in order to provide "removably coupling a distance sensor to an end effector of the robot and causing the distance sensor to measure a distance from the sensor to a substrate support. Then it is determined whether the distance meets or is within a selected threshold" (abstract).

Regarding claim 13, Kurenuma in view of Ramsey the method of claim 8, 
Ramsey additionally teaches in figure(s) 1-5 wherein the measurement device comprises an optical sensor (para. 24 - optical sensing techniques 220), an ultrasonic sensor, or an inductive proximity sensor (para. 24 - inductance-based distance sensing techniques 224).

Claim(s) 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kurenuma in view of Ramsey, and further in view of Adachi et al. (US 6077321).
Regarding claim 10, Kurenuma in view of Ramsey teaches the method of claim 8, 
Kurenuma does not teach explicitly wherein resetting the shutter comprises replacing the shutter with another shutter with a thinner body than the shutter.
However, Adachi teaches in figure(s) 2 wherein resetting the shutter comprises replacing the shutter with another shutter with a thinner body than the shutter (col. 11 line 29 - completely-closable shutter may be replaced with an incompletely-closable shutter; 120, 340; figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kurenuma by having wherein resetting the shutter comprises replacing the shutter with another shutter with a thinner body than the shutter as taught by Adachi in order to provide "A buffer chamber is provided between a transfer chamber and a cleaning/drying chamber, and completely-closable shutters are provided between the transfer chamber and the buffer chamber as well as between the buffer chamber and the cleaning/drying chamber" (abstract).


Claim(s) 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurenuma in view of Ramsey.
Regarding claim 14, Kurenuma teaches in figure(s) 1-8 a processing device, comprising: a substrate support (sample stage 11; figure 1) configured to support a wafer (wafer 12); a shutter (camera 19, microscope 18 interpreted to include shutter) configured to move (Z-movement controller) with respect to the substrate support (11), wherein the shutter is proximal to a component (probe 21) of the processing device and extending vertically perpendicular to a surface of the wafer (12); and a measurement device (para. 42, control devices 33,34, Z-controller 44,48, drive controller 41-42) configured to determine a distance between the shutter and the component of the processing module (para. 23 -  drive mechanism 17 is comprised of a focus use Z-direction movement mechanism 17a for moving the optical microscope 18 in the Z-axis direction and an XY-direction movement mechanism 17b for moving it in the X- and Y-axis directions. optical microscope 18 is provided at its top end with a TV camera (imaging device) 19. The TV camera 19 captures an image of a specific area of the sample surface covered by the object lens 18a and outputs the image data).
Kurenuma does not teach explicitly shutter located between the substrate support and the component of the processing device.
However, Ramsey teaches in figure(s) 1-5 shutter (para. 25 - a camera, or image sensor within distance detector 214 that observes a feature) located between the substrate support (para. 32 - plurality of slots or shelves 402 which generally hold, or maintain the processing substrates, such as semiconductor wafers) and the component of the wafer processing module (para. 32 - Fixture 406 provides feature 404 which has a known geometric relationship to the center of the FOUP slot that supports fixture 406)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kurenuma by having shutter located between the substrate support and the component of the processing device as taught by Ramsey in order to provide "removably coupling a distance sensor to an end effector of the robot and causing the distance sensor to measure a distance from the sensor to a substrate support. Then it is determined whether the distance meets or is within a selected threshold" (abstract).

Regarding claim 15, Kurenuma teaches in figure(s) 1-8 the processing device of claim 14, wherein the measurement device comprises an optical sensor (para. 4 - optical detection device), an ultrasonic sensor, or an inductive proximity sensor.

Regarding claim 16, Kurenuma teaches in figure(s) 1-8 the processing device of claim 15, wherein the optical sensor comprises an infrared sensor or a laser sensor (para. 4 - a laser beam emitted from a laser light source (laser) arranged above the cantilever is reflected at the back surface of the cantilever and detected by a photodetector. If torsion or flexing occurs at the cantilever, the position of the photodetector which the laser beam strikes changes).

Regarding claim 17, Kurenuma teaches in figure(s) 1-8 the processing device of claim 15, wherein the optical sensor comprises a camera (camera 19).

Regarding claim 20, Kurenuma teaches in figure(s) 1-8 the processing device of claim 14, wherein the component comprises a wall portion of the processing device (wall of Z-stage 11).

Claim(s) 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kurenuma in view of Ramsey, and further in view of Yang et al. (US 6542085).
Regarding claim 18, Kurenuma teaches in figure(s) 1-8 the processing device of claim 15, 
Kurenuma does not teach explicitly wherein the ultrasonic sensor comprises a reverse radar sensor.
However, Yang teaches in figure(s) 1-4 wherein the ultrasonic sensor comprises a reverse radar sensor (col. 1 lines 40-45 - distance measuring and monitoring device equipped automobile reverse radar). 
"unites the video synthesis technology and a distance measuring inductor to enable a driver to see clearly the circumstance behind an automobile body and thereby eliminate any dead angle when viewing through the back mirrors on the one hand and to see a digitized distance in a display to ensure a safe reversing" (col. 1 lines 40-45).

Claim(s) 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kurenuma in view of Ramsey, and further in view of Takahashi.
Regarding claim 19, Kurenuma teaches in figure(s) 1-8 the processing device of claim 14, 
Kurenuma does not teach explicitly wherein the distance ranges between about 0.5 mm and 1 mm.
However, Takahashi teaches in figure(s) 1 wherein the distance ranges between about 0.5 mm and 1 mm (para. 227 - positioning guides 490 are located slightly away from the wafer W. A distance between each of the positioning guides 490 and the periphery of the wafer W is in a range of 0.5 to 2 mm).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kurenuma by having wherein the distance ranges between about 0.5 mm and 1 mm as taught by a substrate processing apparatus which can improve a tact time of substrate processing" (abstract).

Allowable Subject Matter

Claim(s) 9 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 11 and 12, the prior arts of record do not fairly teach or suggest “wherein determining the distance between the shutter and the wall of the wafer processing module comprises: charging, with a power supply, a capacitor formed by the shutter and the wall of the wafer processing module; measuring a voltage/charge across the capacitor; and converting the measured voltage/charge to the distance between the shutter and the wall of the wafer processing module” including all of the limitations of the base claim and any intervening claims.
Regarding claim(s) 9, the prior arts of record do not fairly teach or suggest “wherein resetting the shutter comprises replacing one or more components of a movement assembly configured to move the shutter” including all of the limitations of the base claim and any intervening claims.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKM ZAKARIA/Primary Examiner, Art Unit 2868